87 F.3d 1322
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.T-BOY MUSIC PUBLISHING, INC.;  Naughty Music;  EMI VirginMusic, Inc.;  and Cole/Clivilles Music, Plaintiffs-Appellees,v.JAYOFER, INC.;  Gonzalo Ferrero, Defendants-Appellants.
No. 94-56564.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 9, 1996.Decided June 6, 1996.

1
Before:  SCHROEDER and LEAVY, Circuit Judges, and TRIMBLE,* District Judge.


2
MEMORANDUM**


3
Jayofer, Inc. and Gonzalo Ferrero (collectively "Jayofer"), owners and operators of the dance-club restaurant Lido ("Lido"), appeal from the district court's grant of summary judgment in favor of T-Boy Music Publishing, Inc., Naughty Music, EMI Virgin Music, Inc., and Cole/Clivilles Music (collectively "T-Boy"), on their copyright infringement claims against Jayofer.


4
Jayofer contends that it set forth, in response to T-Boy's motion for summary judgment, specific facts supporting its assertion that the copyrighted songs "Hip Hop Hooray" and "Gonna Make You Sweat" were not played at the Lido.   Review of the record, including Jose Ferrero's declaration and deposition, confirms that Jayofer failed to set forth specific facts raising a genuine issue for trial.   Bald allegations and statements based merely on information and belief are insufficient to defeat a properly supported motion for summary judgment.   Fed.R.Civ.P. 56(e);  Harper v. Wallingford, 877 F.2d 728, 731 (9th Cir.1989);  Nilson, Robbin, et al. v. Louisiana Hydrolic, 854 F.2d 1538, 1542 (9th Cir.1988).


5
Jayofer also contends that the district court erred by determining the damages for each infringement to be $5,000 pursuant to 17 U.S.C. § 504(c)(1).   The district court did not abuse its broad discretion in imposing damages within the statutory range.  See BMG Music v. Perez, 952 F.2d 318, 320 (9th Cir.1991);  Peer Int'l Corp. v. Pausa Records, Inc., 909 F.2d 1332, 1336-37 (9th Cir.1990) (citing Harris v. Emus Records Corp., 734 F.2d 1329, 1335 (9th Cir.1984).


6
Because we find no merit in any of Jayofer's remaining arguments, the decision appealed from is


7
AFFIRMED.



*
 The Honorable James T. Trimble, Jr., United States District Judge for the Western District of Louisiana, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3